Notice of Pre-AIA  or AIA  Status
The present Application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ranta et al. (U.S. Patent Application Publication No. 2002/0119432), referred herein as Ranta, in view of El-Siblani et al. (U.S. Patent Application Publication No. 2015/0145177), referred herein as El-Siblani, and further in view of Marshall et al. (U.S. Patent Application Publication No. 2009/0316966), referred herein as Marshall.
Regarding claim 1, Ranta teaches a computer-implemented method of generating a 3D model for dental simulation (title; abstract; fig 1), comprising reading a STL file describing the surface of a 3D object as a mesh of triangles having a volume, wherein the 3D object represents a tooth (para 13, the last 4 lines; para 14, lines 1-3; para 40, lines 1-7; STL files are files containing triangulated surface mesh descriptions of objects); generating a voxel grid encompassing the 3D object, wherein the voxel grid contains a plurality of voxels (para 40, lines 1-7); identifying a subset of voxels of the plurality of voxels which are located within the volume of the 3D object, wherein 
Ranta teaches utilizing STL files (see para 13, the last 4 lines), which are files containing triangulated surface mesh descriptions of objects; but Ranta does not explicitly teach that identifying the subset comprises raster scanning each grid line of the voxel grid to identify points on the grid lines which intersect with surface triangles of the 3D object and identifying the subset of voxels using the facet normals of the surface triangles, generating a triangulated surface mesh using the intersection points, and assigning a density value to each voxel.  El-Siblani teaches a method for reading an STL file describing the surface of a 3D object, generating a voxel grid encompassing the 3D object, identifying a subset of voxels within the 3D object, and generating a triangulated surface mesh defining the 3D object (figs 3, 4, and 7A; para 47, lines 1-11; para 48, lines 1-8; para 69, lines 1-11), wherein identifying the subset comprises raster scanning each grid line of the voxel grid to identify points on the grid lines which intersect with surface triangles of the 3D object and identifying the subset of voxels using the facet normals of the surface triangles, generating a triangulated surface mesh using the intersection points(para 47, lines 5-15; para 48, lines 1-12; para 49, lines 1-12; para 71, lines 1-19), and assigning a density value to each voxel (para 92, lines 1-8 and 
Ranta in view of El-Siblani teaches that individual voxels may vary in material type (see Ranta, para 43, lines 1-6; para 45, lines 1-5) and that density values may be assigned to voxels (see El-Siblani, para 92, lines 1-8 and 26-31).   However, Ranta in view of El-Siblani does not explicitly teach that different voxels in the subset of voxels have different density values.  Marshall teaches a method for generating a 3D dental model comprising obtaining information describing a surface of a 3D object having volume and generating a surface that defines the 3D model (para 76, lines 1-7; para 79), wherein the surface is a triangulated surface (figs 5C and 5D; para 81, lines 1-10; para 82, lines 1-8), and further comprising assigning a density value to portions of the model, wherein different voxels in the subset of voxels have different density values (para 86, lines 1-5 and the last 5 lines; para 87, lines 1-7).  It would have been obvious to one of ordinary skill in the art to assign different density values to voxels because as known in the art, and shown in Marshall, different portions of the dental model are best seen at different densities (e.g. teeth at one density and gum at another), therefore assigning different densities improves the accuracy and realism of the dental model (see, for example, Marshall, para 86, lines 3-9).
Regarding claim 3, Ranta in view of El-Siblani, further in view of Marshall teaches the method of claim 1, wherein the file describes the surface geometry of one or more real teeth (Ranta, para 13, the last 4 lines; para 40, lines 1-3; Marshall, para 69, the last 5 lines).
Regarding claim 4, Ranta in view of El-Siblani, further in view of Marshall teaches the method of claim 1, further comprising outputting the 3D model to a display on the dental simulation machine (Ranta, fig 1; para 34; para 48, lines 1-10).
Regarding claim 5, Ranta in view of El-Siblani, further in view of Marshall teaches the method of claim 1, further comprising loading the 3D model into a simulation program (Ranta, fig 1; para 14, lines 1-3; para 34; para 48, lines 1-10).
Regarding claim 9, Ranta in view of El-Siblani, further in view of Marshall teaches the method of claim 1, wherein identifying the subset of voxels which are located within the volume of the 3D object comprises determining the points on cube edges which intersect with the triangulated surface mesh of the 3D object described by the STL file, wherein the cubes are defined by the 3D grid (El-Siblani, para 71, lines 1-17; paras 79 and 80; paras 94 and 96).
Regarding claim 12, Ranta in view of El-Siblani, further in view of Marshall teaches a non-transitory machine readable storage medium storing instructions which, when executed by a processor, perform the method according to claim 1 (Ranta, claim 19 preamble; Marshall, paras 58 and 59).
Regarding claim 15, Ranta in view of El-Siblani, further in view of Marshall teaches a dental simulation machine comprising means for selecting a 3D model generated in accordance with the method of claim 1 for use in a dentistry training software program, and means for displaying on a viewing screen, during execution of a training program, the selected 3D model (Ranta, paras 13 and 14; see claim 1 rejection regarding the claimed method).
Regarding claim 16, Ranta in view of El-Siblani, further in view of Marshall teaches the dental simulation machine of claim 15, further comprising means for generating instructions to modify the 3D model during execution of the training program (Ranta, para 48, lines 1-10; para 54).
Regarding claim 17, Ranta in view of El-Siblani, further in view of Marshall teaches a device configured to perform the method of claim 1 (Ranta, fig 1; see claim 1 rejection regarding the claimed method).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ranta in view of El-Siblani, further in view of Marshall, and further in view of Stayman (U.S. Patent Application Publication No. 2009/0110141), referred herein as Stayman.
Regarding claim 6, Ranta in view of El-Siblani, further in view of Marshall teaches the method of claim 1, but does not teach the method, wherein the volume of each cube in the voxel grid is 0.2 mm3.  Stayman teaches a method for generating a representation of a 3D object using a grid of voxels having varying densities (figs 4 and 5; paras 23 and 34), wherein the volume of each cube in the voxel grid is 0.2 mm3 (para 36).  It would have been obvious to one of ordinary skill in the art to utilize such a voxel size because as known in the art, and taught by Stayman, this provides a manageable dataset that maintains an accurate model with better spatial resolution recovery (see, for example, Stayman, paras 39 and 40).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ranta in view of El-Siblani, further in view of Marshall, and further in view of Avila et al. (U.S. Patent Application Publication No. 2016/0180485), referred herein as Avila.
Regarding claim 8, Ranta in view of El-Siblani, further in view of Marshall teaches the method of claim 1, but does not teach the method, wherein the step of generating a voxel grid comprises generating an axis-aligned minimum bounding box around the 3D object.  Avila teaches a method for generating a 3D model comprising reading an STL file of a 3D object and generating a cubic grid encompassing the object (figs 2 and 3; para 22; para 26, lines 1-6), and further comprising generating an axis-aligned minimum bounding box around the 3D object (para 25, lines 1-13).  It would have been obvious to one of ordinary skill in the art to generate such a bounding box because as known in the art, and taught by Avila, this helps to isolate pertinent regions of the 3D data such that the most relevant data can be identified and subsequently used to generate the 3D surface model (see, for example, Avila, para 25, lines 13-18; para 26, lines 6-9).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ranta in view of El-Siblani, further in view of Marshall, and further in view of Schmitt (U.S. Patent Application Publication No. 2008/0085489), referred herein as Schmitt.
Regarding claim 11, Ranta in view of El-Siblani, further in view of Marshall teaches the method of claim 1, but does not teach the method, further comprising extracting a portion of the STL file and generating a 3D model based on the extracted portion only.  Schmitt teaches a method for generating a 3D dental model, comprising reading an STL file describing the surface of a 3D object for dental simulation, wherein .

Response to Arguments
Applicant’s arguments on pages 5 and 6 of the Remarks, with respect to the 101 rejection, have been fully considered and are persuasive.  The amendments to the claims have overcome this rejection, thus it is withdrawn.

Applicant’s arguments on page 6 of the Remarks, with respect to the 112 rejection, have been fully considered and are persuasive.  The amendments to the claims have overcome this rejection, thus it is withdrawn.

Applicant’s arguments on pages 7 and 8, with respect to the prior art rejections, have been fully considered, but they are not persuasive.
On page 7 of the Remarks, Applicants argues that 1) El-Siblani does not teach raster scanning each grid line of the voxel grid to identify points of intersection with the triangles, and 2) while El-Siblani describes facet normals of the triangles, El-Siblani does not teach identifying a subset of voxels using the facet normal of surface triangles.  The Examiner respectfully disagrees with these arguments.

Regarding the second argument, as mentioned by the Applicant, para 47 of El-Siblani describes that the STL triangle data comprises 3D coordinates for vertices and a facet normal, which is how the shape of the 3D object is defined.  An example of this data is shown in figures 3A and 3B.  The above citations to paras 48-49, 69 and 71, and paragraphs related to figure 7, then describe that the volume of voxels enclosing the object (shown, for example, in figure 4A) are each tested to identify those voxels that intersect the 3D object.  Accordingly, it is submitted that El-Siblani uses the facet normals to identify the subset of voxels.  It should be noted that the term “using” is relatively broad, and one of ordinary skill in the art would interpret El-Siblani as “using” the facet normals, not least because the STL data comprising the facet normals is the basis for how the object is defined which is then used when testing for intersection.  If 
For these reasons, the Examiner respectfully submits that the prior art teaches the claimed subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this Application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished Applications may be obtained from Patent Center. Unpublished Application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/aparaly/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613